                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                      )
 WHIRLPOOL CORPORATION, and                       )
 MAYTAG PROPERTIES, LLC,                          )
                                                  )
                       Plaintiffs,                )
                                                  )
    v.                                            )       ORDER
                                                  )
 FILTERS FAST, LLC,                               )
                                                  )
                       Defendant.                 )
                                                  )

         THIS MATTER IS BEFORE THE COURT on “Plaintiffs, Whirlpool Properties, Inc.,

Whirlpool Corporation, And Maytag Properties, LLC’s, Unopposed Motion To File Document

Under Seal” (Document No. 186) filed April 30, 2019. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, the requirements of Local Rule

6.1, and noting consent of Defendant’s counsel, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Plaintiffs, Whirlpool Properties, Inc., Whirlpool

Corporation, And Maytag Properties, LLC’s, Unopposed Motion To File Document Under Seal”

(Document No. 186) is GRANTED.

         SO ORDERED.

                                            Signed: May 6, 2019
